 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10

11
     GINA CARUSO,                                             Case No. 1:20-cv-00084-AWI-EPG (PC)
12
                                             Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                      REQUEST TO CONTINUE
                    v.                                  SCHEDULING CONFERENCE AND
14                                                      RELATED DATES
15   MOLLY HILL, et al.,                                      (ECF No. 19)
16                                       Defendants. Judge:                  The Honorable Erica P.
                                                                             Grosjean
17

18         This matter having come before the Court on Defendants’ Request to Continue Scheduling

19   Conference and Related Dates (ECF No. 19) and good cause appearing, the motion is

20   GRANTED.

21         The Mandatory Scheduling Conference and related dates are VACATED. The Court will

22   reset the Conference and the related dates prompty after Defendants’ motion to dismiss has been

23   resolved, to the extent the motion is not granted.
     IT IS SO ORDERED.
24

25      Dated:     April 8, 2020                                   /s/
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
